Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-14 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2020 and June 24, 2020 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites in lines 6-9 that “a first value indicating luminance, in which brightness contrast is considered, in an image displayed in the first display area and a second value indicating luminance, in which brightness contrast is considered, in an image displayed in the second display area”, it is unclear how a value besides “indicating luminance” is considered to indicate “brightness contrast” in the images displayed in the respective first/second display areas.  In applying art rejection, the examiner interpreted the brightness contrast is considered for the image displayed in the respective first/second display areas.

Claims 2-12 are directly or indirectly dependent from claim 1 and they are rejected under similar rationale.

Claim 13 is a method claim of the apparatus claim 1.  The claim cites same limitations as discussed above and it rejected under similar rationale.

Claim 14 is a non-transitory computer-readable storage medium claim of the apparatus claim 1.  The claim cites same limitations as discussed above and it rejected under similar rationale.

Claims 8-10 recite in lines 2-3 that “an image in the second display area” and the claims depend directly or indirectly from claim 1 which recites “an image displayed in the second display area” in line 9.  Are the “image in the second display area” in claims 1 and 8 (9 and 10) different images? Please clarify.  In applying art rejection, the examiner treated the “an image in the second display area” in claims 8-10 to be the same as the “an image in the second display area” in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mito (2017/0229099) in view of Su et al. (2017/0353704).

Regarding claim 1, Mito teaches an image processing apparatus (e.g., The display apparatus 1 includes a display unit 2, an input device 3, a storage 4, a memory 5, an input interface (Inter Face, hereinafter input I/F) 6, and a control board 100.  Mito: [0031] L.3-6 and Fig. 1) comprising: 
at least one processor or circuit (e.g., The control board 100 is a control board including an arithmetic processing device (processor) that controls the display unit 2 in such a manner as to cause the display unit 2 to display an image, using image data acquired from the storage 4. Mito: [0038] L.1-5) configured to function as: 
a changing unit (e.g., the functionality of displaying different size images as shown in Figs. 4A and 4B. The effects of the display apparatus 1 in the first embodiment are described using FIGS. 4A and 4B. FIGS. 4A and 4B are schematic diagrams illustrating images displayed on the display unit 2. Mito: [0061] and Figs. 4A and 4B; reproduced below for reference.

    PNG
    media_image1.png
    380
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    368
    475
    media_image2.png
    Greyscale

) configured to change a display area of an image from a first display area (e.g., FIG. 4A is a schematic diagram illustrating images that are displayed on the display unit 2 when the magnification is set to life-size (one time). Mito: [0061] L.1-3. If the magnification is life-sized, the number of pixels of the input image data is 960×540, the number of pixels of the screen 2a is 3840×2160, and the size of the screen 2a is 40 inches. Mito: [0062] L.1-4) to a second display area including at least a portion of the first display area (e.g., FIG. 4B is a schematic diagram illustrating images that are displayed on the display unit 2 when the magnification is set at four times. If the magnification is four times, the number of pixels of the enlarged image data is 3840×2160 to be equal to the screen 2a. Therefore, the display area size Sr is 40 inches. Mito: [0063] L.1-6.  The display area of the enlarged image data include the display area of the input image data); 
an acquiring unit (e.g., the luminance range determination unit 108; Mito: ) configured to acquire a first value indicating luminance, in which brightness contrast (e.g., range of brightness of an image to be displayed on the display unit 2; Mito: [0138] L.1-2.  See 1_1 below) is considered, in an image displayed in the first display area (e.g., Accordingly, the display area size Sr is 10 inches. Therefore, the luminance range determination unit 108 determines the upper luminance limit BLM to be 3000 nit, using the area-luminance information illustrated in FIG. 3. Mito: [0062] L.4-8 and Fig. 3; reproduced below for reference.

    PNG
    media_image3.png
    391
    430
    media_image3.png
    Greyscale

) and a second value indicating luminance, in which brightness contrast (e.g., range of brightness of an image to be displayed on the display unit 2; Mito: [0138] L.1-2.  See 1_1 below) is considered, in an image displayed in the second display area (e.g., The display area size Sr is 40 inches. The luminance range determination unit 108 determines the upper luminance limit BLM to be 1000 nit, using the area-luminance information illustrated in FIG. 3. Mito: [0063] L.5-9); and 
a correcting unit (e.g., the luminance setting unit 109; Mito: [0062] L.8) configured to correct luminance of the image displayed in the second display area based on the first value and the second value that are acquired by the acquiring unit (e.g., The luminance setting unit 109 can set the maximum luminance at the upper luminance limit BLM or less. FIG. 4A illustrates a case where the user sets the maximum luminance at 3000 nit and displays the images. Mito: [0062] L.8-11. The luminance setting unit 109 sets the maximum luminance at the upper luminance limit BLM or less. FIG. 4B illustrates a case where the user sets the maximum luminance at 1000 nit and displays the images. Mito: [0063] L.9-12. Therefore, suppose Ma (3000 nit) and Mb (1000 nit) are the maximum luminances of input image data and the enlarged image data, and assuming that the minimum luminances of the input image data and enlarged image data, each pixel value of the enlarged image data is scaled with a value Mb/Ma, which is a ratio based on the first and second values acquired).
While Mito does not explicitly teach, Su teaches:
(1_1). a first/second value indicating luminance, in which brightness contrast is considered (e.g., The method 400 may be implemented within the context of a viewing environment with two (or more) displays, such as that illustrated in FIG. 1(b). For example, one of the displays may be an HDR display and the other may be an SDR display. The HDR display may be configured to display the full dynamic range of brightness contrast (e.g., a peak brightness and the minimum or “black level” brightness) and/or color provided in HDR video. The SDR display may be configured to only display limited brightness contrast and/or color compared to an HDR display. The HDR display and the SDR display may be located at a common location and may be within a common field of perception of a viewer. In one embodiment, the display device driven using the altered HDR source video may be an HDR display. Further, the SDR source video may be used to drive an SDR display.  Su: [0037].  Therefore, when mapping video signal from SDR to HDR displays and vice versa, a dynamic range of brightness is mapped between the SDR and HDR displays).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Su into the teaching of Mito so that a dynamic range of brightness is mapped between the SDR and HDR displays.

Regarding claim 2, the combined teaching of Mito and Su teaches the image processing apparatus according to claim 1, wherein the change from the first display area to the second display area is a change from displaying the image of full angle of view to displaying a portion of the image while enlarging the portion (e.g., the angle of view on displaying the input image data in Fig. 4A and enlarged image data in Fig. 4B; Mito: Figs. 4A and 4B).

Regarding claim 10, the combined teaching of Mito and Su teaches the image processing apparatus according to claim 1, wherein, when the image is to be recorded after trimming, the luminance of [[an]]the image in the second display area is not corrected (e.g., FIG. 4A is a schematic diagram illustrating images that are displayed on the display unit 2 when the magnification is set to life-size (one time). An image 10A based on the enlarged image data is displayed in the center of the screen 2a. A black image is displayed in the periphery of the screen 2a. Moreover, a scaler image 10B and a luminance image 10C are synthesized and displayed at the top right corner of the screen 2a.  Mito: [0061]. If the magnification is life-sized, the number of pixels of the input image data is 960×540, the number of pixels of the screen 2a is 3840×2160, and the size of the screen 2a is 40 inches. Accordingly, the display area size Sr is 10 inches. Therefore, the luminance range determination unit 108 determines the upper luminance limit BLM to be 3000 nit, using the area-luminance information illustrated in FIG. 3. The luminance setting unit 109 can set the maximum luminance at the upper luminance limit BLM or less. FIG. 4A illustrates a case where the user sets the maximum luminance at 3000 nit and displays the images. Mito: [0062]. FIG. 4B is a schematic diagram illustrating images that are displayed on the display unit 2 when the magnification is set at four times. If the magnification is four times, the number of pixels of the enlarged image data is 3840×2160 to be equal to the screen 2a. Therefore, the display area size Sr is 40 inches. The luminance range determination unit 108 determines the upper luminance limit BLM to be 1000 nit, using the area-luminance information illustrated in FIG. 3. The luminance setting unit 109 sets the maximum luminance at the upper luminance limit BLM or less. FIG. 4B illustrates a case where the user sets the maximum luminance at 1000 nit and displays the images. Mito: [0063]. Therefore, when the input image data 960x540 is magnified to occupy the screen 3840x2160 and luminance setting unit 109 performs to scale the enlarged image the black image displayed in the periphery on the screen 2a in Fig. 4A is not scaled).

Regarding claim 11, the combined teaching of Mito and Su teaches the image processing apparatus according to claim 1, wherein the image is an HDR (high dynamic range) image (e.g., There is a display apparatus that can display an image of high luminance to display a high-dynamic-range image. In such a display apparatus, a user can set a maximum value of the display luminance displayed on a screen. Mito: [0004]).

Regarding claim 12, the combined teaching of Mito and Su teaches the image processing apparatus according to claim 11, wherein the at least one processor or circuit is configured to further function as a developing unit configured to generate the HDR image by developing a RAW image (e.g., The video source 240 alternatively may comprise a storage medium (e.g., a hard drive or other type of storage device) configured to store and provide video data. The storage medium may be incorporated or otherwise associated with a video player. In other instances, the video source 204 may include one or more cameras configured to capture video data. The one or more cameras likewise may be incorporated or otherwise associated with a video player.  Su: [0019] L.5-13.  The camera capture video data are taken as RAW image/video).

Regarding claim 13, the claim is a method claim of apparatus claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Mito further teaches that “The present disclosure relates to display apparatus that can set display luminance, and a method for controlling the display apparatus.” (Mito: [0002]).  “The present disclosure may be a method for controlling a display apparatus by executing the processing steps corresponding to the function blocks of the control board 100 described in the first to fourth embodiments this case, the arithmetic processing device included in the control board 100 executes the processing steps with the program read out from the memory 5; accordingly, the effects described in the present disclosure can be obtained.” (Mito: [0135]).

Regarding claim 14, the claim is a non-transitory computer-readable storage medium claim of apparatus claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Mito further teaches that “Embodiment(s) of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s)) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s).” (Mito: [0135] L.1-17).

Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mito in view of Su as applied to claim 1 and further in view of Yoshida (2009/0289968).

Regarding claim 3, the combined teaching of Mito and Su teaches the image processing apparatus according to claim 1, wherein the at least one processor or circuit is configured to further function as a generation unit configured to generate a first brightness perceptual image in the second display area based on a luminance signal of the first display area, and generating a second brightness perceptual image based on a luminance signal of the second display area (see 3_1 below), 
wherein the generation unit generates the first brightness perceptual image and the second brightness perceptual image based on human characteristics of perceiving brightness (see 3_2 below), and 
the acquiring unit acquires the first value based on the first brightness perceptual image, and acquires the second value based on the second brightness perceptual image (see 3_3 below).
While the combined teaching of Mito and Su does not explicitly teach, Yoshida teaches:
(3_1). to further function as a generation unit configured to generate a first brightness perceptual image in the second display area based on a luminance signal of the first display area, and generating a second brightness perceptual image based on a luminance signal of the second display area (e.g., An example of the case where the display device in this embodiment displays an image is described with reference to FIGS. 1C and 1D. FIGS. 1C and 1D each illustrate images (display images) which are instantaneously displayed in accordance with instantaneous luminance of each pixel and an image (a perceptual image) which is perceived by the human eye in accordance with integrated luminance of each pixel, with the horizontal axis representing time. In FIG. 1C, a first subimage 14 and a second subimage 15 which are obtained from a first original image are sequentially displayed in a first frame period. Similarly, in FIG. 1D, a first subimage 17 and a second subimage 18 which are obtained from a second original image are sequentially displayed in a second frame period. Yoshida: [0121]. When the first subimage 14 and the second subimage 15 are sequentially displayed in this manner, an image perceived by the human eye is an image obtained by averaging the first subimage 14 and the second subimage 15 as illustrated as a first perceptual image 16. Similarly, when the first subimage 17 and the second subimage 18 are sequentially displayed, an image perceived by the human eye is an image obtained by averaging the first subimage 17 and the second subimage 18 as illustrated as a second perceptual image 19. The first perceptual image 16 and the second perceptual image 19 can be based on the first original image and the second original image, respectively. Specifically, each of the first perceptual image 16 and the second perceptual image 19 can be an image whose brightness has been increased or reduced to/from the original image in accordance with the value of the scale factor K. Yoshida: [0122].  Therefore, given the sizes of display area of input image, Sr1 and display area of enlarged image, Sr2, the maximum luminance of the display area size Sr1 and Sr2 are B1 and B2 respectively and mapping of the brightness values of input image to enlarged image is scaled by B2/B1),
(3_2). wherein the generation unit generates the first brightness perceptual image and the second brightness perceptual image based on human characteristics of perceiving brightness (e.g., The human eye cannot perceive change of luminance which changes faster than a certain frequency (the critical frequency). Specifically, the human eye cannot perceive change of luminance which changes at a frequency of approximately 50 Hz or more, that is, in 20 milliseconds or less, and perceives such change of luminance as certain brightness. At this time, the brightness perceived by the human eye depends on the level obtained by integrating instantaneous luminance with the time. Yoshida: [0107] L.2-10),
(3_3). the acquiring unit acquires the first value based on the first brightness perceptual image, and acquires the second value based on the second brightness perceptual image (e.g., The first perceptual image 16 and the second perceptual image 19 can be based on the first original image and the second original image, respectively. Specifically, each of the first perceptual image 16 and the second perceptual image 19 can be an image whose brightness has been increased or reduced to/from the original image in accordance with the value of the scale factor K. Yoshida: [0122] L.  Given the sizes of display area of input image, Sr1 and display area of enlarged image, Sr2, the maximum luminance of the display area size Sr1 and Sr2 are B1 and B2 respectively and mapping of the brightness values of input image to enlarged image is scaled by B2/B1.  As the maximum luminance of subimages 14 and 15 are proportional to B1, the maximum luminance of the perceptual image 16 is proportional to B1.  Similarly, the maximum luminance of the perceptual image 19 is proportional to B2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoshida into the combined teaching of Mito and Su so as to improve the image quality when still images and moving images are displayed.

Regarding claim 4, the combined teaching of Mito, Su and Yoshida teaches the image processing apparatus according to claim 3, wherein the first value is an average value of signal values of the first brightness perceptual image (e.g., When the first subimage 14 and the second subimage 15 are sequentially displayed in this manner, an image perceived by the human eye is an image obtained by averaging the first subimage 14 and the second subimage 15 as illustrated as a first perceptual image 16. Yoshida: [0122] L.1-5), and the second value is an average value of signal values of the second brightness perceptual image (e.g., Similarly, when the first subimage 17 and the second subimage 18 are sequentially displayed, an image perceived by the human eye is an image obtained by averaging the first subimage 17 and the second subimage 18 as illustrated as a second perceptual image 19. Yoshida: [0122] L.5-10).

Regarding claim 5, the combined teaching of Mito, Su and Yoshida teaches the image processing apparatus according to claim 3, wherein the first value is a median value of signal values of the first brightness perceptual image (e.g., When the first subimage 14 and the second subimage 15 are sequentially displayed in this manner, an image perceived by the human eye is an image obtained by averaging the first subimage 14 and the second subimage 15 as illustrated as a first perceptual image 16. Yoshida: [0122] L.1-5.  It is well-known that average is one of a statistical measure to represent a set of values.  Averaging is, thus one statistical quantity to obtain a representative image from a plurality of subimages; other statistics, such as mode, median, max, min etc. can be used to obtain a representative image (perceptual image).  Note that, in a frame period, a period after N-th writing is performed until (N+1)th writing (or the first writing in the next frame period) is performed is referred to as an N-th subframe period. Moreover, an image displayed in the N-th subframe period is referred to as an N-th subimage. Since N=2 is given in this embodiment, one frame period is divided into a first subframe period (1SF) and a second subframe period (2SF). Note that since N is a positive integer, N may be 1 or an integer of 3 or more.  Yoshida: [0114] L.1-9), and the second value is a median value of signal values of the second brightness perceptual image (e.g., Similarly, when the first subimage 17 and the second subimage 18 are sequentially displayed, an image perceived by the human eye is an image obtained by averaging the first subimage 17 and the second subimage 18 as illustrated as a second perceptual image 19. Yoshida: [0133] L.5-10.  Averaging is one statistical quantity to obtain a representative image from a plurality of subimages, it is obvious that other statistics, such as mode, median, max, min etc. can be conveniently used to obtain a representative image (perceptual image)).

Regarding claim 6, the combined teaching of Mito and Su teaches the image processing apparatus according to claim 1, wherein the at least one processor or circuit is configured to further function as a determining unit configured to determine a gain for correcting the luminance based on the first value and the second value (e.g., The luminance setting unit 109 can set the maximum luminance at the upper luminance limit BLM or less. FIG. 4A illustrates a case where the user sets the maximum luminance at 3000 nit and displays the images. Mito: [0062] L.8-11. The luminance setting unit 109 sets the maximum luminance at the upper luminance limit BLM or less. FIG. 4B illustrates a case where the user sets the maximum luminance at 1000 nit and displays the images. Mito: [0063] L.9-12. Therefore, suppose Ma (3000 nit) and Mb (1000 nit) are the maximum luminances of input image data and the enlarged image data, and assuming that the minimum luminances of the input image data and enlarged image data, each pixel value of the enlarged image data is scaled with a value Mb/Ma, which is a ratio based on the first and second values acquired.  See 6_1 below).
While the combined teaching of Mito and Su does not explicitly teach, Yoshida teaches:
(6_1). to determine a gain for correcting the luminance based on the first value and the second value (e.g., The first perceptual image 16 and the second perceptual image 19 can be based on the first original image and the second original image, respectively. Specifically, each of the first perceptual image 16 and the second perceptual image 19 can be an image whose brightness has been increased or reduced to/from the original image in accordance with the value of the scale factor K. The scale factor K can be determined using gray level data distribution of the original image, for example, average gray level. Yoshida: [0122] L.10-18);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoshida into the combined teaching of Mito and Su so that the brightness of the enlarged image is conveniently scaled of the brightness of the input image.

Regarding claim 7, the combined teaching of Mito, Su and Yoshida teaches the image processing apparatus according to claim 6, wherein the gain is a ratio between the first value and the second value (e.g., suppose Ma (3000 nit) and Mb (1000 nit) are the maximum luminances of input image data and the enlarged image data, and assuming that the minimum luminances of the input image data and enlarged image data, each pixel value of the enlarged image data is scaled with a value Mb/Ma, which is a ratio based on the first and second values acquired.  Specifically, each of the first perceptual image 16 and the second perceptual image 19 can be an image whose brightness has been increased or reduced to/from the original image in accordance with the value of the scale factor K. Yoshida: [0122] L.8-12.  It would have been obvious to combine the teaching of Yoshida into the teaching of Mito so that the brightness of the enlarged image is conveniently scaled of the brightness of the input image).

Regarding claim 8, the combined teaching of Mito, Su and Yoshida teaches the image processing apparatus according to claim 6, wherein the correcting unit corrects the luminance by multiplying a luminance signal of [[an]]the image displayed in the second display area by the gain (e.g., suppose Ma (3000 nit) and Mb (1000 nit) are the maximum luminances of input image data and the enlarged image data, and assuming that the minimum luminances of the input image data and enlarged image data, each pixel value of the enlarged image data is scaled with a value Mb/Ma, which is a ratio based on the first and second values acquired.  Specifically, each of the first perceptual image 16 and the second perceptual image 19 can be an image whose brightness has been increased or reduced to/from the original image in accordance with the value of the scale factor K. Yoshida: [0122] L.8-12.  Therefore, the brightness of a pixel of the enlarged image is scaled or multiplied by a value of Mb/Ma (or K) to prevent the user from feeling glare (even if the screen with a large display area is displayed). Mito: [0066] L.5-7).

Regarding claim 9, the combined teaching of Mito, Su and Yoshida teaches the image processing apparatus according to claim 6, wherein the determining unit calculates a gain for correcting a dark portion of [[an]]the image in the second display area based on the first value and the second value (e.g., suppose Ma (3000 nit) and Mb (1000 nit) are the maximum luminances of input image data and the enlarged image data, and assuming that the minimum luminances of the input image data and enlarged image data, each pixel value of the enlarged image data is scaled with a value Mb/Ma, which is a ratio based on the first and second values acquired.  Specifically, each of the first perceptual image 16 and the second perceptual image 19 can be an image whose brightness has been increased or reduced to/from the original image in accordance with the value of the scale factor K. Yoshida: [0122] L.8-12.  Therefore, the brightness of a pixel of the enlarged image is scaled or multiplied by a value of Mb/Ma (or K) to prevent the user from feeling glare (even if the screen with a large display area is displayed). Mito: [0066] L.5-7.  Therefore, for dark portion of the image with input luminance 0-L1, the scaled output luminance is given by 0 to K x L1; where K is given by Mb/Ma).

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Rumsey (”Statistics for dummies,” Chapter 5, 2nd Edition, 2011, Wiley Publishing, Inc., p.71-94) teaches that “Comparing means and medians: Histograms - Sometimes the mean versus median debate can get quite interesting.  Suppose you’re part of an NBA team trying to negotiate salaries.  If you represent the owners, you want to show how much everyone is making and how much money you’re spending, so you want to take into account those superstar players and report the average.  But if you’re on the side of the players, you would want to report the median, because that’s more representative of what the players in the middle are making.  Fifty percent of the players make a salary above the median, and 50 percent make a salary below the median.  To sort it all out, it’s best to find and compare both the mean and the median. A graph showing the shape of the data is a great place to start.” (Ramsey: p.78 last paragraph and p.79 first paragraph)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611